Citation Nr: 1130692	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  07-31 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for chronic sinusitis.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran served on active duty from January 20, 1998 to February 12, 1998.  

This matter is before the Board of Veterans' Appeals (Board) following Board remands dated in October 2000, March 2003, May 2003 and May 2009.  This matter was originally on appeal from a rating decision issued in August 1998 by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In that decision, the RO denied service connection for a back disability, residuals of a head injury and sinusitis.  

The RO granted service connection for a back disability in an October 2006 rating decision.  Furthermore, in a May 2009 decision, the Board denied service connection for residuals of a head injury.  Accordingly, these issues are no longer before the Board.  


FINDINGS OF FACT

1.  There is no clear and unmistakable evidence that the Veteran had chronic sinusitis at the time that she entered into active duty on January 20, 1998; consequently, the presumption of soundness is not rebutted.

2.  The evidence is in equipoise as to whether the Veteran has chronic sinusitis that is related to her active military service.


CONCLUSION OF LAW

Resolving reasonably doubt in the Veteran's favor, chronic sinusitis was incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for chronic sinusitis, which represents a complete grant of the benefit sought on appeal.  Thus, no discussion of VA's duty to notify and assist is necessary.

Initially the Board notes that there is a question in this case as to whether the Veteran's chronic sinusitis pre-existed her entry into active duty.  A veteran who served during a period of war or during peacetime service after December 31, 1946, is presumed to be in sound condition when he entered into military service except for conditions noted on his entrance examination.  38 U.S.C.A. §§ 1111 and 1132.  

In this case, the Veteran enlisted in the delayed entry program.  Consequently, she underwent her entry physical examination in December 1996 but did not enter into active duty until January 1998.  At the time of her entry examination in December 1996, the Veteran reported a history of ear, nose and throat trouble on her Report of Medical History, and it was noted that she had a "T & A" (tonsillectomy and adenoidectomy) at the age of 14.  No history of sinus problems was noted.  The Report of Examination indicates that the sinuses were found to be normal.  Consequently, sinusitis was not noted at the time of the Veteran's entry examination in December 1996.  Despite the more than one year time lapse, it does not appear that the Veteran underwent another examination prior to her entry into active duty in January 1998, nor is there any record that she signed a waiver of examination or a statement that her health condition had not changed. 

The Veteran entered into active duty on January 20, 1998.  The service treatment records demonstrate that, on January 25, 1998, the Veteran was seen in the emergency room with complaints of fainting approximately two hours earlier.  She reported feeling dizzy prior to passing out.  She denied headaches, visual changes, and numbness, tingling or weakness of her extremities.  She did complain of neck pain.  Physical examination demonstrated the right pupil 1 mm smaller than the left but both reactive to light and midline tenderness of the neck.  There were no physical finding notations with regard to the Veteran's sinuses; however, there is a notation that a CT scan of the head and sinuses, although negative as to the brain, was positive for ethmoid and right maxillary sinusitis.  The assessment was vasovagal syncope and right maxillary and ethmoid sinusitis.  An antibiotic was prescribed, and she was told to follow up with sick call.

The next day, the Veteran went to sick call with complaints of a severe headache and maxillary pain.  A history of sinusitis in the past was noted.  She reported having severe frontomaxillary pain the previous evening, no fever/chills, fainted, fell last evening, and positive hemiparesthesias.  On physical examination, she had frontal tenderness to palpation, bilateral subconjunctival hemorrhage, no pus, no polyps, decreased sensation of right face but otherwise grossly normal.  Preliminary diagnosis was rule out frontal sinusitis.  She was admitted to the hospital.  ENT consult record notes a history of sinus pain and pressure in forehead and maxillary sinuses for two years with acute exacerbations recently and fainting spell with fall; positive history of recurrent epistaxis and pneumonia/bronchitis.  Exam demonstrated bilateral subconjunctival hemorrhages, moderate mucosal bogginess of the nose without pus or polyps.  The impression was rule out acute frontal sinusitis.  The Veteran also underwent a Neurology consult and the impression was right hemiparesthesia, bilateral hemophthalmus/subconjunctival hemorrhage and sinusitis.  X-rays taken that day demonstrated significant amount of mucoperiosteal thickening of the bilateral maxillary sinuses.  The Veteran was supposed to be sent outside for a CT scan as the hospital's machine was broken, but ended up having a magnetic resonance imaging (MRI) scan instead.  The MRI scan report indicated there was abnormal signal within the maxillary sinuses which almost completely filled the maxillary sinuses consistent with severe mucoperiosteal thickening.  There was additional abnormal signal in the ethmoid and sphenoid sinuses as well, however, to a much lesser extent with minimal mucoperiosteal thickening of the frontal sinuses.  There was no abnormal air fluid levels within the paranasal sinuses noted.  The impression was pansinusitis in an otherwise negative MRI of the brain.

An ENT note dated January 27, 1998, states that the MRI showed evidence of chronic maxillary and ethmoid sinus disease, and mild mucoperiosteal inflammation/thickening of the frontal sinuses but no evidence of acute disease as frontals were aerated.  The impression was (1) no evidence of acute frontal sinusitis; (2) chronic pansinusitis, existed prior to enlistment.  The physician stated that, due to pre-existing chronic sinus disease that would require six to eight weeks of antibiotics followed by possible surgery, an entry-level medical separation is recommended.  The Veteran was discharged to medical hold for the night and to follow up in the clinic the next day.

A January 28, 1998, clinic record notes that the Veteran had a history of sinusitis at least for two years, and it was recommended she have surgery but she did not chose to have it so was on antibiotics chronically prior to boot camp but stopped them the day she left for boot camp.  It was noted that the Veteran was still a candidate for surgery with follow up that would require frequent antibiotics and nasal flushings that would limit her duty over the next several months.  The assessment was chronic sinusitis - existing prior to entry.  

In contrast, however, is a January 29, 1998, clinic record that appears to be a record of a counseling session with the Veteran.  The Board notes that this record is not a part of the official service treatment records obtained, but was submitted by the Veteran.  However, it is clear to the Board that it is an official record and has not been modified.  This record indicates that the Veteran stated that she did not remember ever being told her sinuses were a problem.  Instead, she reported that she was on antibiotics prior to coming to boot camp because she had "bronchitis or pneumonia or something."  She reported wanting to stay at boot camp and she was given the option of getting a waiver.  She requested to wait until the next day to have an opportunity to discuss this with her parents and the chaplain.  The official records contain a memo dated January 30, 1998, in which the Veteran requested a waiver so she could remain in service.  This document states that the ENT recommended entry-level medical separation for "chronic-severe sinusitis."  A reply memo from the Chief of Bureau of Medicine and Surgery dated February 2, 1998, found that the Veteran did not meet established physical standards due to chronic severe sinusitis, and a waiver was not recommended.

The Board also notes that the Veteran's pre-service medical records are in the claims file.  Although these treatment records do show a history of treatment for sinusitis, this was many years before her entry into service.  These treatment records show that she was treated about five times for sinusitis as a child with the last record of treatment for sinusitis in November 1994, more than three years prior to her entry into active duty.  Furthermore, the Board notes that these records corroborate the Veteran's report in the January 29, 1998, clinic note demonstrating that she was treated in December 1997 for bronchitis and was given antibiotics.  

The Board notes that, in May 2003 and May 2009, it remanded the Veteran's claim for VA examinations requesting a medical opinion as to whether there is clear and unmistakable evidence that the Veteran's chronic sinusitis diagnosed in service pre-existed her entry thereto.  Although many VA examinations were conducted during the pendency of the Veteran's appeal, none of them gave an appropriate medical opinion addressing this question.  Consequently, when the Veteran's claims file was last returned to the Board, it requested a VHA medical expert opinion in January 2011.  

That VHA opinion was provided in March 2011 by an attending physician from the ENT Services at the VA Hospital in East Orange, New Jersey.  The medical expert stated in his report that he had reviewed the claims file, the medical opinions of the VA examiners and the February 1998 letter of the Chief of Naval Bureau of Medicine and Surgery.  He stated that the Veteran had a past history of sinusitis before entering service; however, there is no evidence in the claims file that would clearly and unmistakably demonstrate that she had sinusitis at the time she entered military service.  This opinion was based on the fact that there is no documentation of clinical and radiological criteria which is the standard of care for the diagnosis of sinusitis.  It was also based on the fact that "chronic severe sinusitis" is not a diagnosis that follows the criteria of the American Academy of Otolaryngology for diagnosing sinusitis.  

Based upon the foregoing evidence, the Board finds that the only evidence that the Veteran's chronic sinusitis preexisted her entry into active duty are the reported histories noted in the service treatment records from January 26, 1998 through January 28, 1998.  After reviewing this evidence, the Board finds that such self- reported lay statements are insufficient to overcome the presumption of soundness.  The Court has held on multiple occasions that lay statements by a veteran concerning a preexisting condition, alone, are not sufficient to rebut the presumption of soundness.  See e.g., Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded history provided by a lay witness does not constitute competent medical evidence sufficient to overcome the presumption of soundness, even when such is recorded by medical examiners); Crowe v. Brown, 7 Vet. App. 238 (1995) (supporting medical evidence is needed to establish the presence of a preexisting condition); Leshore v. Brown, 8 Vet. App. 406 (1995) (the mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional).  The Veteran's statements regarding a history of sinusitis during the two years preceding her entry into active duty which was then repeated by various physicians are, therefore, of no consequence.  

Moreover, there is conflicting evidence in both the pre-service and service treatment records with regards to whether the Veteran's chronic sinusitis diagnosed in service actually preexisted service.  As previously mentioned, although the pre-service treatment records do show a history of treatment for sinusitis, the last treatment was more than three years prior to the Veteran's entry into service.  Furthermore, as stated in the January 29, 1998, clinic record, these records demonstrate that she was on antibiotics shortly before entering into active duty for treatment of bronchitis, not sinusitis.  This conflicting evidence raises doubt that the Veteran had chronic sinusitis at the time of her entry into active duty on January 20, 1998.  

Finally, the VHA medical expert opinion that there is no evidence that would clearly and unmistakably demonstrate that the Veteran had sinusitis at the time she entered into military service is very persuasive as it is based upon a review of the entire record.

The Board, therefore, concludes that the evidence fails to clearly and unmistakably establish that the Veteran's chronic sinusitis pre-existed her entry into active duty on January 20, 1998.  As such, the presumption of soundness has not been rebutted.  As the presumptive of soundness is applicable in the present case, the Veteran's claim must be considered on the basis of whether her chronic sinusitis was incurred in service rather than whether it was aggravated by service.

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

As previously discussed, the Veteran was diagnosed to have chronic sinusitis while on active duty in January 1998.  She was discharged for not meeting the physical standards for service due to her chronic sinusitis.  The Veteran is claiming that she continues to have chronic sinusitis that is related to her military service.

Initially, the Board must find that the Veteran has a current disability for which service connection may be granted.  The requirement for a current disability is satisfied when the claimant has a disability at the time a claim for service connection is filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran filed her claim for service connection in April 1998.  Post-service medical records demonstrate that the Veteran was treated in September 1998 and November 1998 for sinusitis.  A CT scan of her sinuses in November 1998 demonstrated left deviation of the nasal septum anteriorly, soft tissue stenosis of the inferior meatus of the left nares and minimal mucoperiosteal reaction in the left anterior ethmoid bullous; but was otherwise normal.  Compared to the significant findings on MRI in January 1998 of mucoperiosteal thickening of the maxillary sinuses, it would appear that the Veteran's chronic sinusitis diagnosed in service was resolving.  Treatment records from 1999 and 2000 show treatment for allergic rhinitis.  The Veteran underwent VA examination in September 2001.  The examiner's impression was history of nasal drainage and sinusitis by report.  However, medical records from February 2003, April 2003, February 2004, March 2004 and August 2005 indicate treatment for sinusitis.  

On VA examination in September 2005, the examiner was not able on physical examination to determine whether the Veteran had chronic sinusitis.  His impression was that she has nasal symptoms which are possibly consistent with sinusitis but, without a sinus CT scan, he could not be positive that she has a diagnosis of sinusitis, although it certainly was possible based on her history.  However, he indicated that other possible diagnoses include allergic rhinitis or other rhinitis.  He did not do a CT scan at that time because the Veteran indicated she was unsure if she has VA benefits and did not want to establish care at the VA that day.

Another VA examination was conducted in March 2007.  Based on his examination (which included physical examination as well as a flexible nasopharyngoscope), this examiner stated that it was his diagnosis that the Veteran does not currently have acute or chronic sinusitis, but rather dried nasal secretions probably relating to her ongoing use of tobacco, her admittedly low intake of water, and the drying effects of indoor temperature regulation in the winter.  Concerning her past history of sinusitis, he stated that imaging in 2001 did not demonstrate sinusitis based on conventional radiographs and the CT scan performed on November 30, 1998, likewise did not demonstrate sinusitis.  Therefore, he stated that, since late 1998, he did not have any radiographic evidence to support sinusitis as a diagnosis in this Veteran.  

The Veteran submitted a statement in April 2007 arguing that the March 2007 VA examination was inadequate.  Consequently, she was afforded a new VA examination in July 2007.  This examiner found that the Veteran had active sinus disease and diagnosed her to have chronic sinusitis; however, it is noted that he did not perform any diagnostic tests to confirm this diagnosis.
Based on this evidence, the Board finds that it is in conflict as to whether the Veteran has chronic sinusitis raising a reasonable doubt as to whether or not she has a current disability for which service connection may be granted.  Where there is a benefit of the doubt, it must be resolved in the claimant's favor.  38 C.F.R. § 3.102.  Resolving reasonable doubt in the Veteran's favor, the Board finds that she has a current disability diagnosed as chronic sinusitis.

Having found a current disability exists, the Board must now determine whether it is related to her military service.  As previously discussed, although the Veteran had some pre-service treatment for episodes of acute sinusitis, there is no clear and unmistakable evidence to establish the Veteran had chronic sinusitis prior to her entry into active duty in service.  Consequently, based upon the medical evidence, the first diagnosis of chronic sinusitis was in service on January 27, 1998.  At that time, it was determined that the severity of her chronic sinusitis would require corrective surgery and long term treatment with antibiotics.  The Veteran was discharged from service as physically unfit without surgical treatment of her chronic sinusitis, although it appears they did continue her on antibiotics.  

The Veteran sought treatment for sinusitis twice within the year following her discharge from service.  Thereafter her treatment was variable.  Although seeking treatment in 1999 and 2000 for complaints of sinusitis, she was actually diagnosed to have allergic rhinitis, but subsequent she was treated at least once a year from 2003 through 2005.  So there does appear to be some continuity of symptomatology since service despite what the March 2007 VA examiner stated.  The Veteran has stated that she has continued to have problems with her sinuses since service.  However, the Board notes that psychological testing conducted in April 2007 demonstrated that the Veteran has a tendency to grossly exaggerate her symptoms with a secondary financial gain motive.  This evidence casts some question as to the credibility of the Veteran's statements as to a continuity of symptoms since service.  However, as her statements are at least somewhat corroborated by the medical evidence, the Board will resolve reasonable doubt in her favor and find that there is a showing of continuity of symptomatology since service of chronic sinusitis.

Thus finding, the Board finds that service connection for the Veteran's current chronic sinusitis is warranted on the basis of onset in service and a continuity of symptomatology since service.  In rendering this decision, the Board has not overlooked the fact that the July 2007 VA examiner, although diagnosing the Veteran to have chronic sinusitis, opined that this was not related to her military service.  The rationale for this opinion was that the time frame occurred after the service.  The Board finds this opinion to be inadequate for rating purposes because the rationale provided is in direct contradiction to the medical evidence that shows the Veteran was initially diagnosed in service for chronic sinusitis, and she was treated for sinusitis twice within one year after her discharge from service.  Consequently, the Board gives no probative value to the VA examiner's opinion and instead rests on the above findings resolving reasonable doubt in the Veteran's favor that she has chronic sinusitis that had its onset in service with a continuity of symptomatology since service.  On that basis, the Board concludes that entitlement to service connection for chronic sinusitis has been established.


ORDER

Entitlement to service connection for chronic sinusitis is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


